DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 11/11/2021.
Claims 1, 5, 13, and 19 have been amended and are hereby entered.
Claims 12, 14-18, and 20 have been cancelled.
Claims 21-27 have been added.
Claims 1-11, 13, 19, and 21-27 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/11/2021, with respect to claims 1-20 rejected under 35 USC 101 have been fully considered and are persuasive, particularly when considering the claims and additional elements as an ordered combination the claims amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment in that steps are executed in a non‐conventional and non‐generic way.  The 101 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 11/11/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.  Applicant argues:
Applicant argues #1:
Applicant has amended the pending independent claims for clarity. In light of these clarifying amendments, applicant submits that the applied references do not teach the features recited by the independent claims. 
For instance, the Office Action relies on    [0051] and [0134-0136] of Park to teach the claimed feature of wherein: the customer electronic device retrieves at least one transaction routing rule associated with the plurality of secondary financial accounts from the transaction rules database, the transaction routing rule specifying a condition for selecting one of the plurality of secondary financial accounts. 
Park is directed to a payment-by-proxy service-essentially a service that allows a mobile device to make a payment based on a payment account without an accompanying payment card 
The payment conditions of Park are described as spending limits and allowed merchant types (see, Park e.g., at    [0075] and [0160]). Park's selection policy is described simply as a user input to select one of several accounts (see[0075] and FIG. 8 of Park)
In contrast, the claimed routing rules are for routing a transaction to one or more accounts (see the subject application, as published (the "Application"), at, e.g.,   [0025]). Applicant submits, then, that the cited paragraphs of Park do not teach the noted feature, since neither the disclosed payment conditions nor the selection policy of Park teach a customer electronic device retrieving a routing rule. In fact, Park teaches the device providing (via user selection) an account with which to settle a transaction.

Examiners response:
Examiner respectfully disagrees, Park [0076] discloses “For example, one joint payment card may be linked to multiple primary payment cards. In this case, when a payment is made through a joint payment card, one of associated primary payment cards may be selected based on various conditions (e.g., a selection policy).”, here based on the selection policy, the payment would be made (i.e. routed to) by the one of associated accounts based on the conditions associated with the transaction.

Applicant argues #2:
In the previous office action, Rezayee was cited as teaching the feature of wherein the at least one transaction routing rule is received from a third party. 
Applicant further submits, however, that Rezayee does not teach this feature that is now included in the independent claims.
The cited portion of Rezayee ([0082]) describes background application instructions that include instructions for selecting a payment card type that is selected for a potion of a payment transaction based on information such as priority rules. The disclosed priority rules are not further defined in Rezayee. The background application instructions are described in   [0066] and FIG. 4 of Rezayee as being present in the local memory of a payment reader. Accordingly, the cited portion of Rezayee does not teach the claimed feature of a transaction routing rule received from a third party.

Examiners response:
Examiner respectively disagrees, Rezayee discloses receiving rules from other systems [0142-0143], and rules for instructions on how to route the transactions and select which card can be used 
For the reasons above, applicant’s arguments are not persuasive.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13, 19, and 21-27 are U.S.C. 103 as being unpatentable over Lafeer, et al. (US Patent Application Publication 20150332246), “Lafeer”, in view of Dobson, et al. (US Patent Application Publication 20170140385), “Dobson” view of Park, et al. (US Patent Application Publication 20150324766), “Park” in view of Rezayee, et al. (US Patent Application Publication 20180315038), “Rezayee”.
As per claim 1, Lafeer discloses:
A method for account agnostic transaction routing, comprising: [0004] The disclosed embodiments include systems and methods that enable a consumer to use a multi-account card for transactions and select an account for completing each transaction at a later, more convenient time.
receiving, in a backend computing system comprising at least one computer processor and from a point of transaction device, a transaction being conducted at the point of transaction device and an identifier for a first financial instrument for the transaction being conducted at the point of transaction device, the first financial instrument identifying a primary financial account associated therewith; see figs. 2 (financial service provider, server 111) and 5, wherein Lafeer discloses the multi-card account may be associated with its own separate financial service account, the Examiner is interpreting the multi-card account’s own financial service account to be akin to the primary account [0050], [0055-0057], [0091] For example, server 111 may include one or more memory device(s) storing data and software instructions and one or more processor(s)... In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
identifying, by the customer electronic device, one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and  [0055], [0059], [0078] In other embodiments, server 111 and/or client device 120 may execute software instructions to perform a process to automatically select a financial service account… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
settling, by the backend computing system, the transaction with the identified secondary financial account, wherein the settling the transaction comprises: [0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
routing the transaction to a selected second financial account for settlement; [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
notifying, based on the settlement, a customer that is associated with the primary financial account and the secondary financial account. [0060], [0067], [0080-0081] If, after the initial authorization determination or any subsequent determinations, server 111 determines that the multi-account card transaction is authorized, server 111 may transmit a notification to server 131 to inform merchant 130 of the authorization (step 630). If the transaction is not authorized, server 111 may also notify server 131 so that merchant 130 can stop the transaction. In an exemplary embodiment, server 111 may also transmit a notification to client device 120 (step 640). The notification received by client device 120 may include information identifying the authorized transaction, as well as the financial service accounts with which a transaction is pending, or, alternatively, that the transaction was not authorized (and possibly including reasons for the determination)… In some embodiments, server 111 may transmit a notification to client device 120 indicating that the transaction was completed using the designated financial service account (step 850).
Lafeer does not expressly disclose the following, Dobson, however discloses:
responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the selected second financial account, settling the transaction with the primary financial account; [0019], [0076-0078] In step 610, an authorization response may be received from the primary financial institution by the receiving device of the processing server, wherein the authorization response includes a data element configured to store a response code indicative of denial of the payment transaction. In step 612, the processing device of the processing server may identify a secondary financial institution (e.g., secondary financial institution 114)… In step 614, the received transaction message may be modified by the processing device of the processing server by replacing the institution identifier stored in the second data element of the received transaction message with an alternative identifier associated with the identified secondary financial institution. In step 616, the modified transaction message may be electronically transmitted by the transmitting device of the processing server to the acquiring institution... In one embodiment, modifying the received transaction message may further include modifying a message type indicator indicative of an authorization response and modifying a response code stored in a fourth data element included in the transaction message to indicate approval of the payment transaction.
responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the second financial account, settling the transaction with the secondary financial account; [0019], [0071] In step 516, the transmitting unit 206 of the processing server 102 may electronically transmit a data signal to the secondary financial institution via the payment rails or an alternative communication network that is superimposed with a notification regarding the payment transaction. In step 518, the secondary financial institution 114 may receive the notification. The notification may notify the secondary financial institution 114 that the payment transaction was approved by the issuer 110 for acceptance of risk by the secondary financial institution 114, with the notification further including any transaction data that may be necessary for processing by the secondary financial institution 114, such as the transaction amount, merchant data, etc… Payment Transaction—A transaction between two entities in which money or other financial benefit is exchanged from one entity to the other. The payment transaction may be a transfer of funds, for the purchase of goods or services, for the repayment of debt, or for any other exchange of financial benefit as will be apparent to persons having skill in the relevant art. In some instances, payment transaction may refer to transactions funded via a payment card and/or payment account, such as credit card transactions.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the teachings of Lafeer with the ability process a transaction using a second account when the first institution denies the transaction as taught by Dobson doing so allows for genuine transactions that would otherwise be declined be successfully processed [0004].
Lafeer does not expressly disclose the following, Park, however discloses:
retrieving, by a customer electronic device hosting an electronic wallet comprising a plurality of secondary financial accounts including the primary financial account, at least one transaction routing rule associated with the plurality of secondary financial accounts from a transaction rules database, and wherein the transaction routing rule specifies a condition for selecting one of the plurality of secondary financial accounts; [0051], [0061-0062], [0075-0076], [0118], [0134-0136] The mobile payment card may be referred to as a digital payment card, mobile money, mobile money transfer, and mobile wallet… In accordance with at least one embodiment, a payment card may be designated as primary payment cards 5100 and joint payment cards 5200. For example, a cardholder may select one from a plurality of first type payment cards and designate the selected payment card as a primary payment card for the payment-by-proxy service… a server (e.g., service server 400) associated with the website fetches the dedicated software program from a database (e.g., memory), and iv) the server transmits the fetched software program to user device 200 through communication network 500… For example, service server 400 receives information on payment conditions and selection policies from user device 200 and store the received information in the database in connection with each cardholder… At S4070, initiation data may be generated and transmitted to associated user devices. After the registration, service server 400 may generate initiation data for indicating and initiation the payment-by-proxy service and provide the generated initiation data to at least one of associated user devices 210 and 220 and associated financial institution server 600 after the registration operation S4050… Furthermore, the initiation data may include information on an associated primary cardholder, associated payment conditions, and a selection policy… For example, one joint payment card may be linked to multiple primary payment cards. In this case, when a payment is made through a joint payment card, one of associated primary payment cards may be selected based on various conditions (e.g., a selection policy). For example, one obtaining maximum benefits of use may be selected from the primary payment cards based on bonus benefits and benefit requirements of each primary payment card and benefits offered by an associated merchant. For example, FIG. 8 shows graphic user interfaces for setting a selection policy of each payment card for selecting one from multiple primary payment cards. Detailed description of such operation will follow.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to have the mobile device receive the payment selection policies from the server database as taught by Park doing so allows for additional user devices to have the same policies installed [Park, 0134-0136].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the at least one transaction routing rule is received at the transaction rules database from a third party [0082], [0115], [0129], [0142-0144] In some embodiments, payment management instructions 224 may include instructions for receiving rules for selecting processed authorization information for which authorization request should be provided (to a remote server, such as payment server 40)… Note that, in some embodiments, background application instructions 140 may include instructions for selecting a portion of a payment transaction to process using a standard payment card type and a portion of a payment transaction to process using background payment card type… such as priority rules included in background application instructions 140. Based on background application instructions, payment reader 22 may make the selection based on information such as instructions stored in memory of the payment reader, rules stored at the merchant device 29, and/or rules stored at a payment server 40… Payment reader 22 may provide each respective type of information to an appropriate destination, such as payment servers operated by a payment card issuer or loyalty program administrator, according to various types of information. The information may include information such as account information, destination identifiers included in messages exchanged with the applications running on mobile device 10, instructions stored in memory, rules received via communication with other devices (e.g., merchant device 29 or payment service system 50), and other information as described herein.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to receive rules for making a selection from a merchant or payment server as taught by Rezayee doing so allows for the rules to be gathered from different sources, such as a merchant [Rezayee, 0082].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Lafeer discloses:
wherein the condition comprises a transaction amount. [0057], [0067] For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In an exemplary embodiment, server 111 may also transmit a notification to client device 120 (step 640). The notification received by client device 120 may include information identifying the authorized transaction, as well as the financial service accounts with which a transaction is pending, or, alternatively, that the transaction was not authorized (and possibly including reasons for the determination).

As per claim 3, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the condition comprises a transaction type. [0034], [0096], [0141] A token can be associated with various validity rules, such as remaining valid for certain transactions, transaction use limits, time limits, transaction types (e.g., wired or wireless), user account limitations (such as association with a particular payment card or loyalty card) or merchant limitations.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify the multi-account transaction system of Lafeer with the ability to associate rules with a token for an account based on the transaction type as taught by Rezayee doing so allows for the accounts to be limited to particular types of transactions [Rezayee, 0096]. 

As per claim 4, Lafeer discloses:
wherein the condition comprises a merchant. [0078] For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected. The criteria may include information regarding particular merchants, merchant categories, transaction amounts, time periods, locations, and the like. For example, customer settings may indicate that a debit account should be selected as.

As per claim 5, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the condition comprises a customer benefit associated with each of the plurality of secondary financial accounts. wherein the Examiner is interpreting the incentives and offers associated with the payment types to be akin to the customer benefits [0076], [0081] In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the incentives and offers associated with a payment card as taught by Rezayee doing so allows for the account to be selected based on the highest ranked incentive [Rezayee, 0081].

As per claim 6, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the customer benefit comprises rewards earned. [0021], [0076], [0081] For example, the beacon may prompt or offer a user an opportunity to switch a payment card application for use with the payment transaction, such as a prompt to agree to switch from a standard payment card application to a background application, such as when the user may derive a benefit (e.g., a merchant or issuer's promotional offer, loyalty incentives, etc.)… In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the loyalty 

As per claim 7, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the customer benefit comprises a discount. [0021], [0042] A message provided to the user may provide the user an opportunity to select a payment type, such as by switching payment types (e.g., from standard to non-standard, etc.), or to receive an offer, such as a discount, obtain a loyalty offer, receive cash back, and other similar functionality…In some embodiments, a message provided from a transaction application of a mobile device 10 may include a listing of all standardized payment card types supported by the mobile device 10. In addition, the message may include information indicative of a priority or ranking of the standardized payment card types (e.g., such as defined by a user or based on other information, such as incentives, offers, transaction history, etc.). In some embodiments, transaction processing instructions 132 may include instructions for enabling payment reader 22 to select a payment card type for processing at least a portion of a particular payment transaction based on an indicated priority of supported payment card applications on mobile device 10.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to select a payment account based on the discounts associated with a payment card as taught by Rezayee doing so allows for the account to be selected based on best discount [Rezayee, 0081].

As per claim 8, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein at least two of the plurality of secondary financial accounts are issued by different issuers. [0040], [0074] In the exemplary GUI of FIG. 2, a foreground display portion includes standard payment cards CARD 1 (VISA) and CARD 2 (MasterCard), as well as background card SQ CARD (Square Cash). 
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to manage accounts from different issuers as taught by Rezayee doing so allows accounts from other issuers to be associated with the user’s accounts [Rezayee, 0074].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Lafeer discloses:
wherein the step of settling the transaction with the identified secondary financial account comprises routing the transaction to an issuer associated with the identified secondary financial account. [0057], [0060], [0080] In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140. Server 111 may use the transaction information to authorize the transaction (step 520)… Server 111 may complete the transaction using the designated account determined in step 820 (step 840). In one embodiment, server 111 may allow the pending transaction with the designated financial service account to automatically complete, such as through typical payment processing procedures. In another embodiment, server 111 may send a notification to another component of financial service provider 110 indicating that the transaction can be completed using the designated account.

As per claim 10, Lafeer does not expressly disclose the following, Rezayee, however discloses:
splitting the transaction between two of the plurality of secondary financial accounts. [0074], [0085 - 0090] The payment reader 22 may provide information to a first remote server (e.g., payment server 40, etc.) for the first remote server to authorize payment of the at least first portion of the wireless payment transaction by the standardized payment card identified by the payment reader 22… The payment reader 22 may further identify a background payment card from a listing of background payment card types (e.g., a loyalty card for processing a loyalty card transaction). The payment reader 22 may use the identification to process at least a second portion of the wireless payment transaction… In this regard, selection of a payment method for at least a portion of the payment transaction may be performed based on the information… In some embodiments, the payment reader 22 may receive an authorization for each of the at least first portion and at least second portion of the wireless payment transaction, such as from each respective first and second remote server. The payment reader 22 may complete the payment transaction (e.g., approve or decline the transaction) upon receiving both of the authorizations for the at least first portion and at least second portion of the wireless payment transaction.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to split the payment between accounts as taught by Rezayee doing so allows a transaction to be split between two accounts [Rezayee, 0085-0090].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rule is based on machine learning from at least one prior transaction. [0133] Card management instructions 324 may apply algorithms such as machine learning algorithms to the information and generate updated rules included in instructions stored at the payment terminal 20 where the particular payment reader 22 is located. Card management instructions 324 may provide the updated rules to the payment terminal 20 for storage in memory as an update to relevant instructions, such as transaction processing instructions 132 or payment management instructions 224.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to use machine learning to generate and update rules for processing transaction as taught by Rezayee doing so allows for the rules to be updated based on pass data and results through the application of machine learning [Rezayee, 0133].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the transaction routing rules are dynamic. [0128], [0133] Based on the information provided, payment service system 50 may update rules stored in card management instructions 324, and may provide updates for payment terminals 20 from time-to-time, such as to improve functionality of the payment terminal, or to facilitate more efficient processing of payment information during payment transactions…Card management instructions 324 may apply algorithms such as machine learning algorithms to the information and generate updated rules included in instructions stored at the payment terminal 20 where the particular payment reader 22 is located. Card management instructions 324 may provide the updated rules to the payment terminal 20 for storage in memory as an update to relevant instructions, such as transaction processing instructions 132 or payment management instructions 224.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to update rules for processing transaction as taught by Rezayee doing so ensures the rules are updated for more efficient processing of transactions [Rezayee, 0128,  0133].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Lafeer discloses:
A system for account agnostic transaction routing, comprising: [0004] The disclosed embodiments include systems and methods that enable a consumer to use a multi-account card for transactions and select an account for completing each transaction at a later, more convenient time.
a point of transaction device receiving a transaction and an identifier for a first financial instrument from a customer; [0050], [0055-0057] Typically, each financial service account may be associated with one or more separate financial account products, such as a physical card that a user may carry on their person and use to perform financial service transactions at a point of sale (POS) terminal. With this typical configuration, a customer must select the financial account product associated with a particular account when initiating a transaction with a merchant (e.g., merchant 130)… In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140.
a backend computing system for a financial institution receiving the transaction and the identifier for the first financial instrument from the point of transaction device, the first financial instrument identifying a primary financial account associated therewith; wherein Lafeer discloses the multi-card account may be associated with its own separate financial service account, the Examiner is interpreting the multi-card account’s own financial service account to be akin to the primary account [0055-0057], [0091] In one embodiment, one or more components of system 100, such as server 111, client device 120, and server 131, may perform one or more of the steps of process 500… In one embodiment, server 131, which may be connected to a POS device, may receive information about a transaction. For example, server 131 may receive information that includes information identifying the transaction (e.g., purchase amount) and information identifying multi-account card 410 (e.g., a multi-card account number). The POS device connected to server 131 may receive the information identifying multi-account card 410 in a conventional manner, such as by reading information stored in a magnetic strip on multi-account card 410 or some other communication system (e.g., RFID, Bluetooth.RTM., WIFI, etc.)… In an exemplary embodiment, server 131 may transmit the received transaction information to server 111, for example over network 140… In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
a transaction rules database; and [0042], [0055-0057], [0078] In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… Database 226 may include computing components (e.g., database management system, database server, etc.) configured to receive and process requests for data stored in memory devices of database(s) 226 and to provide data from database 226… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account.
a customer electronic device hosting an electronic wallet comprising a plurality of secondary financial accounts including the primary financial account; see figs. 3 and 9, [0022], [0049], [0091] Financial service accounts may be associated with electronic accounts, such as a digital wallet or similar account that may be used to perform electronic transactions, such as purchasing goods and/or services online… In certain embodiments, memory 323 may store a mobile banking application 326. Mobile banking application 326 may be one or more programs or software instructions that, when executed by processor(s) 321, perform one or more banking operations. … In an alternative embodiment, multi-account card 410 may be associated with its own separate financial service account. For example, multi-account card 410 may be associated with a separate line-of-credit account with its own account characteristics (e.g., credit limit).
wherein:
the customer electronic device identifies one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule; and [0055-0059], [0063], [0078], [0091] In other embodiments, server 111 and/or client device 120 may execute software instructions to perform a process to automatically select a financial service account… Server 111 may use the transaction information to authorize the transaction (step 520). In one example, server 111 may authorize the transaction by determining whether the transaction meets authorization criteria for one or more of the financial service accounts. For example, server 111 may determine whether the transaction amount exceeds a limit (e.g., credit limits, daily spending limit, loan amount, etc.) for each financial service account. In another example, server 111 may compare transaction information to composite authorization criteria generated and stored based on the characteristics of financial service accounts (e.g., a limit based on the lowest limit of the accounts)… In another example, automatic selection of a default account may occur based on stored customer settings. For example, server 111 may compare information about a transaction with stored customer settings to determine which financial service account should be selected as the default account. The customer settings may indicate the criteria under which a particular financial service account should be automatically selected.
the backend computing system settles the transaction with the identified secondary financial account, wherein the settling the transaction comprises: [0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
routing the transaction to a selected second financial account for settlement; [0057-0060] In one example, server 111 may perform a process to transfer funds from the selected financial service account to complete a payment from the customer to merchant 130.
the backend computing system notifies based on the settlement, a customer that is associated with the primary financial account and the secondary financial account. [0060], [0067], [0080-0081] If, after the initial authorization determination or any subsequent determinations, server 111 determines that the multi-account card transaction is authorized, server 111 may transmit a notification to server 131 to inform merchant 130 of the authorization (step 630). If the transaction is not authorized, server 111 may also notify server 131 so that merchant 130 can stop the transaction. In an exemplary embodiment, server 111 may also transmit a notification to client device 120 (step 640). The notification received by client device 120 may include information identifying the authorized transaction, as well as the financial service accounts with which a transaction is pending, or, alternatively, that the transaction was not authorized (and possibly including reasons for the determination)… In some embodiments, server 111 may transmit a notification to client device 120 indicating that the transaction was completed using the designated financial service account (step 850).
Lafeer does not expressly disclose the following, Dobson, however discloses:
responsive to receiving, by the backend computing system, a rejection of authorization from a financial institution associated with the selected second financial account, settling the transaction with the primary financial account; [0019], [0076-0078] In step 610, an authorization response may be received from the primary financial institution by the receiving device of the processing server, wherein the authorization response includes a data element configured to store a response code indicative of denial of the payment transaction. In step 612, the processing device of the processing server may identify a secondary financial institution (e.g., secondary financial institution 114)… In step 614, the received transaction message may be modified by the processing device of the processing server by replacing the institution identifier stored in the second data element of the received transaction message with an alternative identifier associated with the identified secondary financial institution. In step 616, the modified transaction message may be electronically transmitted by the transmitting device of the processing server to the acquiring institution... In one embodiment, modifying the received transaction message may further include modifying a message type indicator indicative of an authorization response and modifying a response code stored in a fourth data element included in the transaction message to indicate approval of the payment transaction.
responsive to receiving, by the backend computing system, an authorization from the financial institution associated with the selected second financial account, settling the transaction with the secondary financial account. [0019], [0071] In step 516, the transmitting unit 206 of the processing server 102 may electronically transmit a data signal to the secondary financial institution via the payment rails or an alternative communication network that is superimposed with a notification regarding the payment transaction. In step 518, the secondary financial institution 114 may receive the notification. The notification may notify the secondary financial institution 114 that the payment transaction was approved by the issuer 110 for acceptance of risk by the secondary financial institution 114, with the notification further including any transaction data that may be necessary for processing by the secondary financial institution 114, such as the transaction amount, merchant data, etc… Payment Transaction—A transaction between two entities in which money or other financial benefit is exchanged from one entity to the other. The payment transaction may be a transfer of funds, for the purchase of goods or services, for the repayment of debt, or for any other exchange of financial benefit as will be apparent to persons having skill in the relevant art. In some instances, payment transaction may refer to transactions funded via a payment card and/or payment account, such as credit card transactions.
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify the teachings of Lafeer with the ability process a transaction using a second account when the first institution denies the transaction as taught by Dobson doing so allows for genuine transactions that would otherwise be declined be successfully processed [0004].
Lafeer does not expressly disclose the following, Park, however discloses:
wherein: the customer electronic device retrieves at least one transaction routing rule associated with the plurality of secondary financial accounts from the transaction rules database, and wherein the transaction routing rule specifying a condition for selecting one of the plurality of secondary financial accounts; [0051], [0134-0136] The payment-by-proxy service may be operated based on financial agreement and regulation among financial institutions and service providers, and performed from or via user device 200. Such a payment-by-proxy service may be implemented with a mobile payment service, but the embodiments of the present disclosure are not limited thereto. The mobile payment service is a service for making a payment through a mobile payment card, also operated under financial agreement and regulation, and performed from or via user device 200… For example, service server 400 receives information on payment conditions and selection policies from user device 200 and store the received information in the database in connection with each cardholder… At S4070, initiation data may be generated and transmitted to associated user devices. After the registration, service server 400 may generate initiation data for indicating and initiation the payment-by-proxy service and provide the generated initiation data to at least one of associated user devices 210 and 220 and associated financial institution server 600 after the registration operation S4050… Furthermore, the initiation data may include information on an associated primary cardholder, associated payment conditions, and a selection policy.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to have the mobile device receive the payment selection policies from the server database as taught by Park doing so allows for additional user devices to have the same policies installed [Park, 0134-0136].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lafeer does not expressly disclose the following, Rezayee, however discloses:
wherein the at least one transaction routing rule is received at the transaction rules database from a third party [0082], [0115], [0129], [0142-0144] In addition to describing instructions for selecting between payment card types, rules contained in payment management instructions 224 may specify rules providing for selection of payment card authorization information based on payment card or loyalty card priorities. In some embodiments, payment management instructions 224 may include instructions for assigning a priority to particular standard or background payment card types and loyalty program types, and performing a selection based on the assigned priority… Note that, in some embodiments, background application instructions 140 may include instructions for selecting a portion of a payment transaction to process using a standard payment card type and a portion of a payment transaction to process using background payment card type… such as priority rules included in background application instructions 140. Based on background application instructions, payment reader 22 may make the selection based on information such as instructions stored in memory of the payment reader, rules stored at the merchant device 29, and/or rules stored at a payment server 40… Payment reader 22 may provide each respective type of information to an appropriate destination, such as payment servers operated by a payment card issuer or loyalty program administrator, according to various types of information. The information may include information such as account information, destination identifiers included in messages exchanged with the applications running on mobile device 10, instructions stored in memory, rules received via communication with other devices (e.g., merchant device 29 or payment service system 50), and other information as described herein.
It would have been obvious to one having ordinary skill in the finance art to modify the multi-account transaction system of Lafeer with the ability to receive rules for making a selection from a merchant or payment server as taught by Rezayee doing so allows for the rules to be gathered from different sources, such as a merchant [Rezayee, 0082].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 21-26, claims 21-26 recite substantially similar limitations to those found in claims 2-7.  Therefor claims 21-26 are rejected under the same art and rational as claims 2-7.  Furthermore, Lafeer discloses a system [0004].

As per claim 27, claim 27 recites substantially similar limitations to those found in claim 1.  Therefor claim 27 is rejected under the same art and rational as claim 1. Furthermore, Lafeer discloses a non-transitory computer readable storage medium, including instructions stored thereon for account agnostic transaction routing, which when read and executed by one or more computers cause the one or more computers to perform steps [0004], [0093-0043].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim, et al. (US Patent Application Publication 20160192123) discloses “Based on the one or more parameters determined from the location, the mobile phone applies a set of rules to adjust the order of the payment cards in a mobile wallet implemented in the mobile phone based on optimization of potential rewards that are expected from the use of the payment cards… In one embodiment, the mobile device is configured to automatically retrieve reward rules from issuers of the payment accounts and/or the respective loyalty program providers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694